         Case 1:19-cv-07777-GBD Document 111 Filed 10/25/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.

                               Plaintiffs,

                v.                                      No. 19-cv-07777 (GBD)

 U.S. DEPARTMENT OF HOMELAND
       SECURITY, et al.

                               Defendants.




               MOTION FOR STAY OF INJUNCTION PENDING APPEAL

       Defendants respectfully move the Court to stay pending appeal the Court’s order granting

a nationwide preliminary injunction in this matter. For the reasons discussed in Defendants’

Memorandum of Law in Support of Defendants’ Motion for Stay of Injunction Pending Appeal,

this Court should stay its preliminary injunction pending the resolution of the government’s appeal.

At a minimum, it should issue a stay limiting the effect of its injunction to Plaintiff States.

Defendants conferred with Plaintiffs, who oppose this motion.



Dated: October 25, 2019                            Respectfully submitted,

 GEOFFREY S. BERMAN                               JOSEPH H. HUNT
 United States Attorney                           Assistant Attorney General

                                                  ALEXANDER K. HAAS
                                                  Director, Federal Programs Branch

                                                  /s/ Joshua M. Kolsky                   _
                                                  ERIC J. SOSKIN
                                                  Senior Trial Counsel
                                                  KERI L. BERMAN
                                                  KUNTAL V. CHOLERA
                                                  JOSHUA M. KOLSKY, DC Bar No. 993430
                                                  U.S. Dept. of Justice, Civil Division,
Case 1:19-cv-07777-GBD Document 111 Filed 10/25/19 Page 2 of 3



                                  Federal Programs Branch
                                  1100 L Street, N.W., Rm. 12002
                                  Washington, DC 20001
                                  Phone: (202) 305-7664
                                  Fax: (202) 616-8470
                                  Email: joshua.kolsky@usdoj.gov

                                  Counsel for Defendants




                              2
         Case 1:19-cv-07777-GBD Document 111 Filed 10/25/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Joshua M. Kolsky
                                                    JOSHUA M. KOLSKY
